Exhibit32.1 CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the quarterly report on Form10-Q of Reis, Inc. (the “Company”) for the period ended September 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Lloyd Lynford, Chief Executive Officer of the Company, and Mark P. Cantaluppi, Chief Financial Officer of the Company, each certify, to the best of our knowledge, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934;and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Lloyd Lynford Lloyd Lynford Chief Executive Officer Reis, Inc. /s/Mark P. Cantaluppi Mark P. Cantaluppi Chief Financial Officer Reis, Inc. November 5, 2010 This certification is being furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and is not being filed as part of this Report. A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
